DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                     Election/Restrictions
2.    Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/08/2021.

                                                                    Information Disclosure Statement
3.         The information disclosure statements (IDS) were submitted on the following: 07/08/2020, 10/22/2021. The submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.  


Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
5. 	Claims 1, 12, 14-15 are rejected under 35 U.S.C. 103 as being un-patentable over Liu et al., US 2015/0243611, in view of Cohen US 2002/0166773.

Claim 1. Liu et al., disclose a method of fabricating a plurality of interconnects (see figs. 1-4 of Liu), the method comprising: 
-depositing a conformal layer of a plating base (fig. 2, item 201) in each of a plurality of vias (item 119, fig. 2); 
-depositing a plating metal (item 301, fig. 3) over the plating base in each of the plurality of vias, wherein the depositing the plating metal results in each of the plurality of vias being completely filled (as seen in fig. 3) or incompletely filled with the plating metal; 
-performing a chemical mechanical planarization (CMP) (this step would read through, fig. 4, [0024] wherein is disclosed a chemical mechanical polishing (CMP) is performed to remove excess material of the first barrier layer 201 and the metallic layer 301 from an upper surface of the passivation layer 109).
	Liu appears to not explicitly disclose all the steps, such as: “depositing a photoresist on two portions of a surface of the plating base outside and above the plurality of vias; performing metrology to determine if any of the plurality of vias is incompletely filled following the depositing the plating metal; 
and performing a second iteration of the depositing the plating metal over the plating base in each of the plurality of vias based on determining that at least one of the plurality of vias is incompletely filled”.
However, in the same context of conductive filling, [0005] of Cohen discloses that there are two methods to fill patterned openings by electroplating. In one method, an insulating mask such as an 

To provide enhanced replenishment of plating inhibitor at the field, while depleting the inhibitor inside narrow openings of micro electromechanical system (MEMS) devices. ., it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the structure of Liu et al., with the process of Cohen for faster,  and void-free copper filling by electroplating inside vias and trenches in the manufacture of semiconductor devices (Cohen, [0003]).

Claim 12. Liu discloses the method according to claim 1, wherein the depositing the plating metal includes depositing copper, gold, or nickel. This limitation would read through [0039] of Liu et al., wherein is disclosed that the metallic material 801 (which is similar to item 301) may comprise copper, silver, gold, tungsten, aluminum, and the like, and may be deposited using PVD, CVD, PECVD, plating, or similar.



Liu appears to not specify “wherein the performing the metrology includes employing atomic force microscopy”.
However, in the same context of conductive filling, [0051], fig. 5 of Cohen shows an atomic force microscope (AFM) trace, taken over the surface of a wafer which was Cu-plated using a conventional prior-art tool (Novellus Systems, Inc). To provide enhanced replenishment of plating inhibitor at the field, while depleting the inhibitor inside narrow openings of micro electromechanical system (MEMS) devices., it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the structure of Liu et al., with the process of Cohen for faster,  and void-free copper filling by electroplating inside vias and trenches in the manufacture of semiconductor devices (Cohen, [0003]). 

Claim 15. Liu discloses the method according to claim 1, above. 
Liu appears to not specify “wherein the performing the metrology includes employing a scanning interferometer to calculate a fill of each of the plurality of vias”.
However, in the same context of conductive filling, [0058], fig. 7 of Cohen shows a scanning electron micrograph (SEM) of a cleaved sample plated by a JECD tool, in accordance with the invention. Therefore, to provide enhanced replenishment of plating inhibitor at the field, while depleting the inhibitor inside narrow openings of micro electromechanical system (MEMS) devices., it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the structure of Liu et al., with the process of Cohen for faster,  and void-free copper filling by electroplating inside vias and trenches in the manufacture of semiconductor devices (Cohen, [0003]).

11 is/are rejected under 35 U.S.C. 103 as being un-patentable over Liu et al., US 2015/0243611, in view of Cohen US 2002/0166773, further, in view of Daniel et al., US 6,551,931.

Claim 11. Liu discloses the method according to claim 1, above. 
Liu appears to not specify “wherein the depositing the plating metal includes depositing indium”.
However, in the same context of forming conductive filling, col. 2, ln 55+ of Daniel et al., disclose that it is thus desirable to selectively cap Cu interconnects with indium or tin bronze or oxides and to provide a method of controllably and selectively depositing the In or Sn bronze in very thin layers only on the exposed surfaces of Cu interconnects.  Therefore, one skilled in the art in at the time of invention would readily recognize incorporating an indium material for the interconnect material of Liu, since the Indium material would prevent uncontrolled growth of copper corrosion products, as taught by Daniel.

7. 	Claim 13 is/are rejected under 35 U.S.C. 103 as being un-patentable over Liu et al., US 2015/0243611, in view of Cohen US 2002/0166773, further, in view of Takayuki, US 9,570,396. 

Claim 13. Liu discloses the method according to claim 1, above. 
Liu appears to not specify “wherein the performing the metrology includes using a camera and image processing”.
However, in the same context of forming conductive filling, using damascene interconnect, col. 12, ln 33+, fig. 14 of Takayuki, disclose that in operation, processor 401 controls the operation of camera 400 including the processing of image data acquired by image acquisition system 409. In one embodiment, user inputs made via user input 405 can be used to trigger image acquisition, storage, processing, display, etc. Non-volatile memory 403 stores image files that may be stored for uploading or display purposes. In one embodiment, images may be presented on display screen 407.
. 

    Allowable Subject Matter
8.	Claims 2-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
(A)	Claim 2 contains allowable subject matter because none of references of record teach or suggest, either singularly or in combination, at least the limitation of forming a plurality of intermediate structures corresponding to the plurality of interconnects by etching a contact metal on the substrate to form each of the intermediate structures.
(B)	Since claims 3-9 are dependent claim of objected claim (claim 2), is also objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claim (e.g., claim 2).	

(C)	Claim 10 contains allowable subject matter because none of references of record teach or suggest, either singularly or in combination, at least the limitation of forming a second set of the final intermediate structures and aligning the plating metal of the final intermediate structures with the plating metal of the second set of the final intermediate structures to form the interconnects.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILNER JEAN BAPTISTE whose telephone number is (571)270-7394. The examiner can normally be reached M-T 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.J/Examiner, Art Unit 2899                                                                                                                                                                                                        /DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899